DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination )RCE) dated 11/30/2021.
Claims 1 and 24 are amended by this Examiner’s Amendment.
Claims 1, 3-17, and 24 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. John R. Lastova (Applicant's Representative, Reg. No. 33,149) on 12/13/2021).  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
lines 9-11: replace the text of lines 9-11 with "in response to the data access circuitry detecting that the data access circuitry can fulfill the data access request itself, the data access circuitry is configured to fulfill the data access request itself; and "
(Currently Amended)
lines 7-8: replace the text of lines 7-8 with "in response to a detection that the data access circuitry can fulfill the data access request itself, the data access circuitry fulfilling the data access request itself; "
line 9: replace "fulfil" with "fulfill"
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by implementing a technique for ensuring coherent communications among storage nodes.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2014/0195745 ("Shiratori") in view of USPGPUB 2007/0226449 ("Akimoto") in view of USPGPUB 2016/0034399 ("Giri") and further in view of USPGPUB 2011/0213925 ("Ledford").  The combination of Shiratori, Akimoto, Giri, and Ledford teaches a computer system that comprises nodes of distributed storage that communicate data among the nodes of distributed storage.
The combination of Shiratori, Akimoto, Giri, and Ledford neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…in response to the data access circuitry detecting that the data access circuitry can fulfill the data access request itself, the data access circuitry is configured to fulfill the data access request itself; and in response to the data access circuitry detecting that the data access circuitry cannot fulfill the data access request itself, the data access circuitry is configured to route the data access request to the further data storage node as a further data access request to the further data storage node; and indication circuitry to provide a source indication to the data access requesting node, to indicate an attribute identifying a data storage node that fulfilled the data access request; the data access requesting node being configured to vary its operation in response to the source indication" in combination with the other claimed features of the inventions of the instant application are neither taught nor suggested by the combination of Shiratori, Akimoto, Giri, and Ledford.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135